EXHIBIT 10.3
 

Debt Subordination Agreement
 
 
Fifth Third Bank, as Administrative Agent, and
  the Lenders party to the Credit Agreement
  described below
Fifth Third Center
318 Fountain Square Plaza
MD 109047
Cincinnati, OH  45263
 
Ladies and Gentlemen:
 
The undersigned is a creditor of Champion Industries, Inc., a West Virginia
corporation (hereinafter called “Borrower”).  In consideration of loans made or
to be made, credit given or to be given, or other financial accommodations
afforded or to be afforded to the Borrower, concurrently herewith or at any time
or from time to time hereafter, on such terms as may be agreed upon between you
and other Lenders party to that Credit Agreement with the Borrower dated as of
September 14, 2007, as the same has been amended and may be further amended,
restated or supplemented from time to time (collectively, the “Senior Lenders”)
and the Borrower, the undersigned agrees that all indebtedness, obligations and
liabilities of the Borrower to the undersigned now existing or hereafter arising
and howsoever evidenced or acquired (the aggregate principal amount of such
Subordinated Indebtedness as of the date hereof being $3,000,000.00) shall be
and remain junior and subordinate to any and all indebtedness, obligations and
liabilities, including principal and interest, of the Borrower to the Senior
Lenders now existing or hereafter arising, whether direct or indirect, secured
or unsecured, absolute or contingent, joint or several or joint and several, and
howsoever owned, held or acquired, whether through discount, purchase, direct
loan or as collateral or otherwise and all post-petition interest in a
bankruptcy or similar proceeding whether or not allowed (hereinafter
collectively called “Superior Indebtedness”), all on the terms and conditions
contained herein.  
 
Without limiting the generality of the foregoing, the undersigned further agrees
with the Senior Lenders as follows:
 
1.So long as any Superior Indebtedness shall remain outstanding and unpaid or
the Senior Lenders have any obligation to extend credit to the Borrower, no
payment either of principal or interest (notwithstanding the expressed maturity
or any time for the payment of principal of or interest on any Subordinated
Indebtedness) shall be made on Subordinated Indebtedness except with your prior
written consent and the undersigned will take no steps, whether by suit or
otherwise, to compel or enforce the collection of Subordinated Indebtedness, nor
will the undersigned use Subordinated Indebtedness by way of counterclaim,
set-off, recoupment or otherwise so as to diminish, discharge or otherwise
satisfy in whole or in part any indebtedness or liability of the undersigned to
the Borrower, whether now existing or hereafter arising and howsoever evidenced.
 
2.In the event of any distribution, dividend, or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of the Borrower or of the proceeds thereof to the
creditors of the Borrower or upon any indebtedness of the Borrower, occurring by
reason of the liquidation, dissolution, or other winding up of the Borrower, or
by reason of any execution sale, or bankruptcy, receivership, reorganization,
arrangement, insolvency, liquidation or foreclosure proceeding of or for the
Borrower or involving its property, no dividend, distribution or application
shall be made, and the undersigned shall not be entitled to receive or retain
any dividend, distribution, or application on or in respect of principal of or
interest on Subordinated Indebtedness, unless and until all principal of and
interest on Superior Indebtedness then outstanding shall have been paid and
satisfied in full, and in any such event any dividend, distribution or
application otherwise payable in respect of Subordinated Indebtedness shall be
paid and applied on Superior Indebtedness until such Superior Indebtedness has
been fully paid and satisfied.  
 
3.No Senior Lender need at any time give the undersigned notice of any kind of
the creation or existence of any Superior Indebtedness, nor of the amount or
terms thereof, all such notice being hereby expressly waived.  Also, the Senior
Lenders may at any time from time to time, without the consent of or notice to
the undersigned, without incurring responsibility to the undersigned, and
without impairing or releasing the obligation of the undersigned under this
agreement (i) renew, refund or extend the maturity of, or increase or decrease
the amount of, any Superior Indebtedness, or any part thereof, or otherwise
revise, amend or alter the terms and conditions thereof, (ii) sell, exchange,
release or otherwise deal with any property by whomsoever at any time pledged,
mortgaged or otherwise hypothecated or subjected to a lien to secure any
Superior Indebtedness, and (iii) exercise or refrain from exercising any rights
against the Borrower and others, including the undersigned.
 
4.The undersigned will not sell, assign or otherwise transfer any Subordinated
Indebtedness, or any part thereof, except subject to and in accordance with the
terms hereof and upon the agreement of the transferee or assignee to abide by
and be bound by the terms hereof.
 
1

--------------------------------------------------------------------------------


5.The undersigned represents and warrants that the undersigned has no lien on or
security interest in any assets of the Borrower and will not accept any such
lien or security interest so long as any Superior Indebtedness shall remain
outstanding and unpaid or the Senior Lenders have any obligations to extend
credit to the Borrower.  Notwithstanding the foregoing, the undersigned
expressly subordinates all of the undersigned’s rights in any collateral now or
later securing the Subordinated Indebtedness (the "Collateral") to all rights of
Fifth Third Bank, as Administrative Agent for the Senior Lenders, and any and
all of its successors and assigns (collectively, the “Administrative Agent”) now
or later existing in any of the same Collateral to secure the Superior
Indebtedness, and any and every lien or security interest with respect to the
Collateral in favor of or held for the benefit of the Administrative Agent has
and shall have priority over every lien and security interest that the
undersigned now has or may hereafter acquire with respect to the Collateral, all
notwithstanding any statement or provision contained in the instruments
evidencing the Subordinated Indebtedness, or agreements with respect thereto or
otherwise to the contrary and irrespective of the time or order of filing or
recording of financing statements, deeds of trust, mortgages or other notices of
security interests, liens or assignments granted pursuant thereto, and
irrespective of anything contained in any filing or agreement to which any part
hereto or its respective successors and assigns may now or hereafter be a party,
and irrespective of the ordinary rules for determining priorities under the
Uniform Commercial Code or under any other law governing the relative priorities
of secured creditors.  The undersigned consents to the creation and continuance
of all present and future liens and security interests of the Administrative
Agent in the Collateral to secure the Superior Indebtedness and to the
enforcement of those liens and security interests, including the removal of the
Collateral from the real property of the Borrower.  This subordination as to the
Collateral is intended to define the rights and duties of the Administrative
Agent and the undersigned; it is not intended that any third party shall benefit
from it.  If the effect of any provision of this Agreement would be to give any
third party a priority status to which that party would not otherwise be
entitled, that provision shall, to the extent necessary to avoid that priority,
be given no effect and the rights and priorities of the Administrative Agent and
the undersigned shall be determined in accordance with applicable law.
 
6.The undersigned will cause all Subordinated Indebtedness to be at all times
evidenced by the note or notes of the Borrower (with such maturity date or dates
as you may request which in no event shall be earlier then on
September 14, 2014) and will cause all such notes to bear thereon a legend
substantially as follows:
 
“The indebtedness evidenced by this Note is subordinate to any and all
indebtedness, obligations and liabilities of the maker hereof to the Lenders
party to that Credit Agreement with Champion Industries, Inc. dated as of
September 14, 2007, as the same may be amended, modified, restated or
supplemented form time to time, in the manner and to the extent set forth in
that certain Subordination Agreement for the benefit of said Lenders dated as of
December 29, 2009, which reference is hereby made for a more full statement
thereof.”
 
7.If notwithstanding the provisions of this agreement, the undersigned shall
receive any payment of principal or interest on Subordinated Indebtedness which
the Borrower is not entitled to make pursuant to the terms hereof, whether or
not the undersigned has knowledge that the Borrower is not entitled to make such
payment, the undersigned shall promptly account for such payment and upon your
demand pay over such payment to you for application to the Superior Indebtedness
owing to the Senior Lenders.  No payment or any distribution received by you in
respect of Subordinated Indebtedness pursuant to any of the terms hereof shall
entitle the undersigned to any right, whether by virtue of subrogation or
otherwise, in and to any Superior Indebtedness unless and until all Superior
Indebtedness owing to the Senior Lenders has been fully paid and satisfied and
to the Senior Lenders obligations, if any, to extend credit to the Borrower have
expired or otherwise have been terminated.
 
8.This agreement shall be continuing and binding until written notice of its
discontinuance shall be actually received by you, and shall remain in full force
and effect until all Superior Indebtedness created or existing or committed to
make available to the Borrower prior to the receipt of such notice shall have
been fully paid and satisfied.
 
Each and all of the promises herein contained shall be binding on the
undersigned, his or her heirs, legal representatives and assigns, and shall
inure to the benefit of the Senior Lenders and the benefit of their successors
and assigns.
 
Dated as of December 29, 2009.
 

 

       /s/ Marshall T. Reynolds        Mr. Marshall Reynolds                
 Accepted and Agreed to:              Fifth Third Bank, as Administrative Agent
for the Senior Lenders              By   /s/ Paul R. Schubert      Name  Paul R.
Schubert      Title  Vice President                            

 
 
2

--------------------------------------------------------------------------------





Acknowledgement
 
 
Champion Industries, Inc. hereby acknowledges receipt of a copy of the above and
foregoing Debt Subordination Agreement, agrees to be bound by the terms and
provisions thereof, to make no payment or distribution contrary to the terms
thereof, and to do every other act and thing necessary or appropriate to be done
or performed by it in order to carry out the terms of the agreement as set forth
in said letter.
 
Dated as of December 29, 2009.
 

 

Champion Industries, Inc.                By   /s/ Todd R. Fry     Name   Todd R.
Fry    Title   Senior Vice President and Chief Financial Officer  

 

3

--------------------------------------------------------------------------------
